Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 15







Randy Raymond Binstock, 		Plaintiff and Appellant



v.



North Dakota Department of Transportation, 		Defendant and Appellee







No. 20100287







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Danny L. Herbel, The Regency Business Center, 3333 E. Broadway Ave., Ste. 1205, Bismarck, ND 58501, for plaintiff and appellant.



Douglas B. Anderson, Assistant Attorney General, Office of Attorney General, 500 N. 9th St., Bismarck, ND 58501-4509, for defendant and appellee.

Binstock v. N.D. Dep’t of Transportation

No. 20100287



Per Curiam.

[¶1]	Randy Raymond Binstock appealed the district court’s judgment affirming the Department of Transportation’s revocation of his driver’s license.  Binstock argues he was not informed that he was being arrested for driving under the influence.  Consequently, he argues the deputy sheriff’s request for a blood test was ineffective and therefore his refusal to submit to a blood test is not a “refusal” for purposes of revoking his license under N.D.C.C. ch. 19-20.  We affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom